7 Mich. App. 640 (1967)
152 N.W.2d 712
LeGAULT
v.
KLEBBA.
KLEBBA
v.
MAZURE.
Docket No. 2,488.
Michigan Court of Appeals.
Decided October 3, 1967.
*642 Okrent, Baun & Vulpe, for third-party plaintiff.
McGREGOR, J.
On a spring evening in 1964, Leonard Gosdzinski allegedly became intoxicated at a private wedding reception, sponsored by the third-party defendants, the appellees herein. Upon leaving the reception, he stopped at the tavern owned by the appellant and consumed a shot of whiskey. The appellant claims Mr. Gosdzinski was loud and belligerent at the tavern and that he sold him a drink just to get rid of him. If the appellant indeed desired to have Mr. Gosdzinski leave the establishment, he was successful, for he soon departed in his auto. However, he did not go far, as he was fatally injured a short time later in a head-on collision. Gary Lee LeGault, the 18-year-old son of the original plaintiff in this action was the driver of the other automobile involved in the head-on collision, and was killed instantly.
This action was initiated by the father of Gary LeGault against the appellant, under section 22 of the Michigan liquor control act, CLS 1961, § 436.22 (Stat Ann 1965 Cum Supp § 18.993), often referred to as the dramshop act. The appellant moved to bring in the appellees as third-party defendants on the theory that any intoxication of Leonard Gosdzinski was accomplished at the wedding reception sponsored by the appellees and, therefore, they should be responsible for Mr. Gosdzinski's actions under the rules of common-law negligence. The trial court allowed the motion, heard arguments on the merits of the third-party action, and gave summary judgment *643 of no cause of action as to the third-party defendants-appellees.
At common law, there was no action available against those who sold intoxicants to a person who later caused injury. 30 Am Jur, Intoxicating Liquors, § 520 at p 821; 48 CJS, Intoxicating Liquors, § 430 at p 716; annotation, 75 ALR2d 835. In Michigan, recovery for such injury caused by an intoxicated person is exclusively statutory; Holland v. Eaton (1964), 373 Mich 34; Kangas v. Suchorski (1964), 372 Mich 396; and though remedial, the statute must be strictly construed. Holland v. Eaton, supra. An effort to enlarge the statute was aptly commented upon by the Michigan Supreme Court in Malone v. Lambrecht (1943), 305 Mich 58, 62:
"The statute does not so provide. Whether such a provision should be embodied in our statute is within the province of the legislature, not the courts."
And the basic principle of construction  expressio unius est exclusio alterius  indicates a legislative intent not to create liability outside the extent to which it has acted. While some courts have given a more liberal interpretation to dramshop statutes as to commercial vendors of intoxicants in order to follow the spirit of the law (see Waynick v. Chicago's Last Department Store [CA 7, 1959], 269 F2d 322), or even applied common-law negligence against commercial liquor vendors (Rappaport v. Nichols [1959], 31 NJ 188 [156 A2d 1, 75 ALR2d 821]), we can find no cases where private individuals were held liable in like manner. It is not the law that private individuals are liable for the actions of their social guests who over-indulge in the liquid hospitality provided at private homes or parties.
*644 The judgment of the trial court is affirmed. Costs to appellees.
QUINN, P.J., and MILLER, J., concurred.